PER CURIAM.
The use of slot machines by which small- articles may be sold automatically antedates Pumphroy’s invention by many years and the art is a crowded one. The claims under consideration must be strictly construed, if validity is to be found. To attempt a description of these complicated machines would accomplish no useful purpose, since we concur in Judge Mayer’s discussion of the record and it seems unnecessary to add anything to what he has written. The decree is affirmed, but since both sides appealed, and neither side wholly prevailed, there will he no costs of appeal to either party.